 AEROVOX CORPORATION623Aerovox Corporation of Myrtle Beach, SouthCarolinaandLocalUnionNo. 382,InternationalBrotherhood of ElectricalWorkers,AFL-CIO. Case 11-CA-3291.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSUpon a charge filed by Local Union No. 382,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bytheRegional Director for Region 11, issued acomplaint dated April 25, 1967, against AerovoxCorporation of Myrtle Beach, South Carolina, hereincalled the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1)and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served on the Respondent.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on or aboutMarch 29, 1967, the Union was duly certified by theRegionalDirector'as the exclusive bargainingrepresentative of Respondent's employees in theunit found appropriate by the Board and that, sinceonoraboutApril 4,1967,and thereafter,Respondent has refused and is refusing to recognizeorbargainwith the Union as such exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On May 4,1967, the Respondent filed its answer, denying thecommission of the unfair labor practices alleged.On May 9, 1967, the General Counsel filed withtheBoard a Motion for Summary Judgment,asserting that there were no issues of fact or lawrequiring a hearing, and requesting the issuance of aDecision and Order finding the violations as allegedin the complaint. Thereafter, on May 10, 1967, theBoard issued an Order Transferring Proceeding tothe Board and, on the same date, a Notice to ShowCause on or before May 24, 1967, why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a returnbrief in opposition to the motion, and the Union fileda memorandum in support thereof.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTThe record before us establishes that onDecember 6, 1966, the Union filed a petition in Case11-RC-2472, seeking to represent all maintenanceemployees, including setupmen and janitorsemployed at the Employer's place of business atMyrtle Beach, South Carolina. After a hearing, theRegional Director for Region 11 issued a Decisionand Direction of Election on January 26, 1967, inwhich he found appropriate for bargaining thefollowing unit of employees:Allmaintenance employees including setupmen and janitors employed at the Employer'sMyrtle Beach, South Carolina, plant, excludingproductionemployees,officeclericalemployees, professional employees, guards andsupervisors as defined in the Act.On February 7, the Respondent filed a Requestfor Review of the Decision and Direction of Election.Itcontended that the Regional Director's unitfindingwas inappropriate on the ground that,contrary to Board policy, the setup men and janitorswere included in a maintenance unit and that theRegional Director's unit finding was controlled bythe extent of organization. On February 23,1967, theBoarddeniedreview,therebyaffirmingthecorrectnessoftheRegionalDirector'sunitdetermination.2On April 4, 1967, the Union requested that theRespondent bargain collectively with it. This requestwas refused, and on April 12, 1967, the Union filedthe charge upon which these proceedings arepredicated.In its Opposition to the Motion, the Respondentcontends in substance that: (1) the Board is withoutjurisdiction in these circumstances to hear anddetermine motions for summary judgment; and (2) ahearing in an unfair labor practice proceeding is amatter of right and therefore must be held. Thesecontentions are without merit. It is well settled thattheBoard has authority to hear and determinemotions for summary judgment and that a hearing inan unfair labor practice proceeding is not a matter ofrightwhere there are no factual issues to bedetermined.; Here, it is clear that the truth of theallegations of the complaint stands admitted byvirtue of the uncontroverted factual averments of thecomplaint.The Respondent also contends that the failure tohold a hearing precludes Respondent from offering"additional evidence" and denies to it the dueiSupplemental Decision and Certification of Representative inCase 11-RC-24722On February 24, 1967, pursuant to the Direction, an electionwas held in which 40 votes were cast for the Union and 26 againstTherewereeightchallengedballots,butnoneweredeterminative Thereafter, Respondent timely filed Objections toElection and to Conduct Affecting Results of Election TheRegional Director overruled the objections and certified theUnion The Respondent did not seek review'E g,Pittsburgh PlateGlassCompany v N L R B,313 U S146,Collins& AtkmanCorporation,160 NLRB 1750, andUnitedStates Rubber Company,155 NLRB 1298165 NLRB No. 70 624DECISIONSOF NATIONALLABOR RELATIONS BOARDprocess of law. In that connection it alleges thatevidenceinasubsequenthearing(Case11-CA-3214), involving the same parties, disclosesthat Respondent's setup men and assistant setupmen "interrelate" their work both in the presentlycertifiedmaintenance area and in the productionarea.We cannot tell whether thisallegationis urgedupon usas newevidenceof a change in the dutiesand interests of these categories of employees. But,it is obvious from anexaminationof the RegionalDirector'sdecision that a factor of interrelatedduties was considered by him and found insufficientto warrant the exclusion of the setup men from themaintenanceunitsought by the Union, a decisionwhich we subsequently affirmed. Thus, the allegednew evidence, if it is that, raises no factual issue notheretoforeconsideredbytheBoard.TheRespondent further alleges that a full hearing willdisclose that the petition and resulting certificationin Case 11-RC-2472 was based upon and controlledby the extent of the organization of employeescontrary to the provisions of Section 9(c)(5) of theAct. Specifically, it claims that although the Union inthe earlier representation case had disclaimed aninterest in the production employees, it has sincefiled a petition for a unit of production employees inCase 11-RC-2539. But thisis notevidence that theRegional Director gave controlling weight to extentof organization within Section 9(c)(5) of the Act. Onthe contrary, it is clear from the Regional Director'sdecision that he did not rely on extent of organizationin determining the appropriateunit.4As we find thatthere are no matters requiring a hearing before aTrial Examiner, we grant the General Counsel'sMotion for Summary Judgment.On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized and existing byvirtue of the laws of the State of South Carolinaengaged in the manufacture of capacitors and otherelectrical equipment at its place of business inMyrtle Beach, South Carolina. During the past year,which period is representative of all material timesherein,Respondent finished products valued inexcessof$50,000.During the same period,Respondent sent these goods in excess of $50,000 topoints outside the State of South Carolina.Respondent admits, and we find, that it is, and hasbeen at all times material herein, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal Union No. 382,InternationalBrotherhood ofElectricalWorkers,AFL-CIO, is a labororganizationwithin themeaning ofSection 2(6) and(7) of the Act.III.THE UNFAIRLABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees at the Respondent'sMyrtle Beach, South Carolina, plant constitute aunit appropriate for collective bargaining within themeaning of the Act:Allmaintenance employees including setupmen and janitors employed at the Employer'sMyrtle Beach, South Carolina, plant, excludingproductionemployees,officeclericalemployees,professionalemployees, guardsand supervisors as defined in the Act.2.The certificationOn February 24, 1967, a majority of the employeesof Respondent in said unit, in a secret electionconducted under the supervision of the RegionalDirector for Region 11, designated the Union as theirrepresentativeforthepurposeofcollectivebargaining with Respondent, and on March 29, 1967,theBoard certified the Union as the collective-bargaining representative of the employees in saidunit,and the Union continues to be suchrepresentative.B.The Request to Bargain and the Respondent'sRefusalOn April 4, 1967, the Union requested Respondenttobargain collectivelywith it as the exclusivecollective-bargainingrepresentativeofalltheemployees in the above-described unit. SinceApril 10, 1967, and continuing to date, Respondentdid refuse, and continues to refuse, to bargaincollectively with the Union as exclusive collective-bargaining representative of all employees in saidunit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of the Respondentin the appropriate unit described above in theBoard's certification and that the Union at all timessince February 24, 1967, has been and now is theexclusivebargaining representative of all theemployees in the aforesaid unit, within the meaningof Section 9(a) of the Act. We further find that4N.L.R B v.Overnite TransportationCo,327 F 2d 36 (C A 4),enfg in part and reversing in part 141 NLRB 384; see also KwtksetLooks, Inc, 116 NLRB 1648,Montgomery Ward Co.,88 NLRB 22,fn. 1 AEROVOX CORPORATIONRespondent has, since April 10, 1967, refused tobargain collectively with the Union as the exclusivebargaining representative of its employees in theappropriate unit, and that, by such refusal, theRespondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth insection III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerce and the free flow ofcommerce.V.THE REMEDYHaving found the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom, and, upon request, bargaincollectivelywith the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Aerovox Corporation of Myrtle Beach, SouthCarolina, is an Employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local Union No. 382, International Brotherhoodof Electrical Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Allmaintenance employees including setupmen and janitors employed at the Employer's MyrtleBeach, South Carolina, plant, excluding productionemployees, office clerical employees, professionalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.SinceFebruary 24, 1967, the above-namedlabororganizationhasbeentheexclusiverepresentative of all employees in the aforesaidappropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about April 10, 1967, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent has5In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for the625engaged in,and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondent has interfered with,restrained, andcoerced,and is interfering with,restraining, andcoercing,employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in,and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7.Theaforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,AerovoxCorporationofMyrtleBeach,SouthCarolina, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with Local Union No. 382, InternationalBrotherhood of Electrical Workers, AFL-CIO, astheexclusivebargaining representative of itsemployees in the following appropriate unit:Allmaintenance employees including setupmen and janitors employed at the Employer'sMyrtle Beach, South Carolina, plant, excludingproduction employees, office clerical employeesprofessionalemployees,guardsandsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b)Post at its Myrtle Beach, South Carolina,place of business, copies of the attached noticemarked "Appendix."s Copies of said notice, onforms provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentative, shall be posted by Respondentimmediatelyuponreceiptthereof,andbemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent towords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order." 626DECISIONSOF NATIONALinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 11, inwriting, within 10 days from- the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, asamended,we herebynotify you that:WE WILL NOT refuse to bargain collectivelywithLocalUnionNo. 382,InternationalBrotherhood of ElectricalWorkers, AFL-CIO,astheexclusiverepresentativeoftheemployees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7of the Act.WE WILL,upon request,bargain with theabove-namedUnionastheexclusiverepresentativeofallemployees, in thebargaining unit described below with respect towages, hours, and other terms and conditions ofLABOR RELATIONS BOARDemployment and, if an understanding isreached, embody such understanding in asigned agreement.The bargaining unit is:Allmaintenanceemployees includingsetupmen and janitors employed at theEmployer's Myrtle Beach, South Carolina,plant,excluding production employees,officeclericalemployees,professionalemployees, guards and supervisors asdefined in the Act.AEROVOX CORPORATIONOF MYRTLE BEACH,SOUTH CAROLINA(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays. from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1624 Wachovia Building, 301 N.* Main St.,Winston-Salem, North ' Carolina 27101, Telephone723-2911.